Exhibit 10.2

Rayonier

2008 Performance Share Award Program

The number of shares to which a participant could become entitled under the 2008
Performance Share Award Program (the “Program”) can range from 25% to a maximum
of 175% of the Target Award depending on Rayonier’s total shareholder return
(“TSR”) performance for the three-year Performance Period of January 1, 2008
through December 31, 2010, as compared to the TSR performance of the designated
peer group companies for the same period. There will be no payout if results
fall below the 4th Quintile performance threshold.

 

•  

TSR is defined as stock price appreciation plus the reinvestment of dividends on
a quarterly basis. For purposes of performance measurement, TSR shall be the
final reported figure as may be adjusted by the Committee for unusual items to
avoid distortion in the operation of the Program.

 

•  

TSR over the 3-year period will be calculated by measuring the value of a
hypothetical $100 investment in Rayonier shares as compared to an equal
investment in each of the peer group companies.

 

•  

TSR calculations of stock price appreciation will be the average of the closing
prices of Rayonier common shares and that of each of the peer group companies
for the 20 trading days preceding the starting and ending dates of the
Performance Period.

The final number of shares in an Award will be determined as follows:

 

  •  

The TSR performance of Rayonier and the peer group companies will be calculated
and Rayonier’s relative performance, on a percentile basis, is determined.

 

  •  

The payout percentage of Target Award based on Rayonier’s percentile TSR
performance against the peer group companies will be calculated per the
following table:

 

Percentile Rank

  

Award (Expressed As Percent of Target Award)

80th and Above    175% 51st – 79th    100%, plus 2.5% for each incremental
percentile position over the 50th percentile 50th    100% 21st – 49th    25%,
plus 2.5% for each incremental percentile position over the 20th percentile 20th
   25% Below 20th    0%

 

•  

Payment, if any, is to be made in Rayonier Common Shares, and may be offset, to
the extent allowed under applicable regulations, by the number of shares equal
in value to the amount needed to cover associated tax liabilities.

 

•  

Payment will be made as soon as practicable following the completion of the
Performance Period.

 

•  

Target awards will be prorated in cases of retirement, death, or disability in
accordance with Plan provisions.

 

1



--------------------------------------------------------------------------------

2008

Performance Share Award Program

(January 1, 2008 – December 31, 2010)

Peer Group Companies

Abitibi/Bowater

Buckeye Technologies

Deltic Timber

Sappi

International Paper

Cousins Properties

Mead/Westvaco

Neenah Paper

TimberWest

Plum Creek

Potlatch Corporation

St. Joe Company

Tembec

Temple Inland

Weyerhaeuser

 

2